Citation Nr: 1729663	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) on the basis of substitution.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite to the hands and feet on the basis of substitution.



REPRESENTATION

Appellant represented by:	African American PTSD Association

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.  He died in November 2013, and the appellant is his daughter.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.

The RO originally recognized the Veteran's brother as a valid substitute claimant for the appeal pending at the time of the Veteran's death.  See January 2015 deferral and notification letter.  In September 2016, the RO recognized the appellant as a valid substitute claimant for the appeal, as she ultimately paid the Veteran's final funeral expenses.  See 38 C.F.R. §§ 3.1000(a)(5) and 3.1010(a) (2016).  The Board has recharacterized the issues to reflect the current nature of the claims for the purposes of clarity.

A hearing was held before the undersigned Veterans Law Judge at the RO in September 2016.  A transcript of the hearing is of record.  The Board also notes that it fulfilled the appellant's February 2014 and October 2015 Privacy Act requests in a May 2017 written response prior to adjudication of this appeal.  See 38 C.F.R. §§ 1.577 and 20.1200 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying merits of the claim for service connection for residuals of frostbite to the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO reopened, but continued to deny service connection for PTSD.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the March 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for PTSD.

3.  In a December 2007 rating decision, the RO continued to deny the claim for service connection for residuals of frostbite to the hands and feet.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

4.  The evidence received since the December 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for residuals of frostbite to the hands and feet.

5.  The Veteran's anxiety disorder not otherwise specified (NOS) was related to his military service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the March 2008 rating decision is new and material as to the claim for service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The December 2007 rating decision denying service connection for residuals of frostbite to the hands and feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

4.  The evidence received since the December 2007 rating decision is new and material as to the claim for service connection for residuals of frostbite to the hands and feet, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  An acquired psychiatric disorder, diagnosed as anxiety disorder NOS, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Requests to Reopen

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).


PTSD

In a final October 2004 rating decision, the RO denied service connection for PTSD.  In a March 2008 rating decision, the RO reopened, but continued to deny service connection for PTSD, finding that the Veteran did not have a verified stressor.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the March 2008 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).  The revised version of this regulation applies here.

To reopen a previously denied PTSD claim under the new 38 C.F.R. § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  VA Training Letter 10-05 (November 15, 2010) (in effect during the course of the current claim).

At the time of the March 2008 rating decision, the evidence of record included the Veteran's written statements, his DD-214 showing his military occupational specialty as a medical aidman assigned to the Medical Company of the 21st Infantry Regiment (most significant duty assignment) with service in Korea (with one year, five months, and two days of foreign and/or sea service), as well as the RO's March 2008 formal finding of a lack of information required to corroborate the Veteran's claimed PTSD combat-related stressors and VA and private treatment records.  His service treatment records are unavailable and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  At that time, the Veteran reported that he transported the dead and wounded for medical care and witnessed trucks hitting mines and soldiers stepping on mines.  He also reported that his medical company was cut off from the regiment in blizzard conditions with severe sub-zero temperatures and that they were surrounded by mine fields covered with heavy snow.  See January 2008 PTSD written stressor statement.

In the February 2011 request to reopen, the Veteran requested consideration of his PTSD claim under the new guidelines of 38 C.F.R. § 3.304(f)(3).  His DD-214 shows that he was in receipt of various awards, including the Korean Service Medal, which suggests that he may have had service in an area of potential hostile military or terrorist activity.  See also, e.g., May 2011 VA examination request (RO requesting examination based on stressor under revised regulation).  Based on the foregoing, the Board concludes that the Veteran's lay statements are sufficient to constitute new and material evidence, and the claim for service connection for PTSD is reopened.


Residuals of Frostbite to the Hands and Feet

In a May 2007 rating decision, the RO denied service connection for residuals of frostbite to the hands and feet.  The Veteran submitted additional evidence around the same time that notification of the May 2007 rating decision was sent to him.  Thereafter, the RO essentially reconsidered and continued to deny the claim in a December 2007 rating decision, finding that there was no nexus between the current lower extremity vascular disorder diagnoses and service.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  VA treatment records later associated with the claims file but dated within the one-year period of the December 2007 rating decision were not material evidence as to this issue.  Therefore, the December 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the December 2007 rating decision, the evidence of record included the Veteran's written statements, his DD 214 showing his military occupational specialty as a medical aidman assigned to the Medical Company of the 21st Infantry Regiment (most significant duty assignment), with service in Korea (with one year, five months, and two days of foreign and/or sea service), as well as VA and private treatment records showing lower extremity vascular disorder diagnoses.  See, e.g., March 2007 VA treatment record (diagnosis of peripheral vascular disease (PVD)); May 2007 private treatment record (diagnosis of aortoiliac occlusive disease of the bilateral lower extremities).

The evidence received since the December 2007 rating decision includes the testimony of the Veteran's adult daughter in which she recalled him having problems with his hands and feet beginning when she was a child.  See September 2016 Bd. Hrg. Tr. at 8.  The record contains her birth certificate, which shows that she was born approximately two years after he was discharged from service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a nexus between a current disorder and an in-service event), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for residuals of frostbite to the hands and feet is reopened.


II.  Service Connection - Acquired Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also 38 C.F.R. § 3.304(f)(3) outlined above (revised stressor regulation for fear of hostile military or terrorist activity).

The appellant has continued the Veteran's contention that he developed a psychiatric disorder as a result of his experiences as a medical aidman in Korea, including picking up dead bodies and injured people.  She testified that she recalled first noticing him experiencing psychiatric symptoms when she was in junior high school.  See, e.g., January 2008 Veteran PTSD written stressor statement and October 2011 notice of disagreement; Bd. Hrg. Tr. at 8-10.  The Veteran subsequently clarified his statement regarding the nature of his in-service duties.  Specifically, when asked about the dead bodies, he stated that "it was more wounded soldiers [that he helped and transported], cause the shooting had stopped."  He indicated that the most traumatic military experience and the event that still haunted him the most was the winter when he was stationed in Korea, with the cold and having to live in tents.  He further indicated that he was fearful, but he did not think he was going to die.  See June 2011 VA examination report.

In this case, the Veteran's service treatment records are unavailable.  Because there is no entrance examination, a presumption of soundness at entry attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Veteran's available service records show his military occupational specialty as a medical aidman assigned to the Medical Company of the 21st Infantry Regiment (most significant duty assignment), and service in Korea (with one year, five months, and two days of foreign and/or sea service).  On review, the Veteran's competent and credible reports of his in-service duties transporting wounded soldiers are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  Thus, the dispositive issue is whether there is a relationship between a diagnosed acquired psychiatric disorder during the appeal period and his military service.

The post-service evidence shows that the Veteran had historically been found to be an anxious person and was prescribed medication for this issue.  See, e.g., private treatment records from October 1991 and June 1994; see also, e.g., December 2006 VA treatment record (Veteran reporting "stress" that was intense when he first returned from war that had resurfaced in the past couple of years since his wife passed away).

The RO was unable to corroborate the Veteran's claimed PTSD combat stressors from when he was stationed in Korea.  See March 2008 formal finding memorandum.  The Veteran was later referred by his VA social worker for an evaluation with a VA psychiatrist or psychologist to determine whether he had a definitive PTSD diagnosis in an effort to assist him with his claim under the revised version of 38 C.F.R. § 3.304(f)(3).  See September 2010 VA treatment record.

In an October 2010 VA evaluation (several months before the request to reopen), the Veteran reported that he had experienced sadness on and off over the years, triggered by various stressors that he just dealt with on his own, as well as sleep disturbance of unknown reason and problems concentrating.  He also reported that he thought he had PTSD.  During the evaluation, the staff psychiatrist indicated that the Veteran's affect was anxious.  He also determined that the Veteran had PTSD by history, but did not meet the full criteria on that visit.  The examiner also diagnosed the Veteran with depressive disorder NOS, but listed his current stressors as multiple medical issues.

An October 2010 VA treatment record also shows that the social worker diagnosed the Veteran with depressive disorder NOS, PTSD, and a cognitive disorder NOS, but also noted the Veteran's stressors to be related to health problems, family problems (including being "stressed out" because his disabled daughter was ill), and finances.  The social worker noted that the plan was for the Veteran to obtain a definitive PTSD diagnosis from a psychiatrist or psychologist, as the current diagnosis was PTSD by history.  Given this notation, as well as the October 2010 VA evaluation findings from the staff psychiatrist and the June 2011 VA examination findings below, the Board finds that the Veteran did not meet the full criteria for a diagnosis of PTSD during the appeal period.

The Veteran was provided a VA examination in June 2011 during which he reported that he had sleep difficulty and occasional nightmares, which were noted to be related to anxiety.  The VA examiner explained that the Veteran did not meet the full criteria for a diagnosis of PTSD, but he did diagnose him with dysthymic disorder and anxiety disorder NOS.  The examiner determined that the Veteran was anxious and mildly depressed, primarily due to limited finances, health concerns, and his grandson serving in Iraq, and that he had reported that his symptoms of depression had started three years ago after the illness and death of his wife.  Nevertheless, the examiner also determined that it was as likely as not that the Veteran's anxiety disorder NOS was caused by his military service.  In so finding, the examiner reviewed the claims file and took a history of the Veteran and determined that his psychiatric problems began immediately after service.  The Board finds that this opinion is probative, as it is based on a review of the medical evidence, as well as on an evaluation during which a history was solicited from the Veteran, and is supported by adequate rationale.

Based on the foregoing, the Board concludes that the Veteran had an anxiety disorder NOS that was related to his in-service experiences as a medical aidman.  There is medical evidence that establishes that the disorder began shortly after the Veteran's in-service duties as a medical aidman in Korea and continued in part due to that experience.  The Veteran and the appellant have provided competent and credible reports, when taken together, of the in-service event and subsequent symptomatology.  In addition, the record does not reflect that the Veteran's variously diagnosed depressive disorder NOS/dysthymic disorder or cognitive disorder NOS were related to his service.  Accordingly, the Board concludes that service connection for anxiety disorder NOS is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

New and material evidence having been received, the claim for service connection for frostbite to the hands and feet is reopened.

Entitlement to service connection for anxiety disorder NOS is granted.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's remaining claim.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

In addition, the Veteran was afforded an October 2007 VA examination in connection with an aid and attendance claim, but he was not afforded a VA examination in connection with his claim for service connection for residuals of frostbite to the hands and feet.  The October 2007 VA examination does not provide an etiology opinion for the peripheral vascular disease diagnosed at that time.

The appellant has continued the Veteran's contention that he developed frostbite residuals in his hands and feet as a result of his duties as a medical aidman while stationed in Korea.  See, e.g., September 2016 Bd. Hrg. Tr. at 8 (appellant testified that she recalled the Veteran having problems with his hands and feet beginning when she was a child); March 2007 and May 2007 VA treatment records (Veteran reporting that he thought circulation problems were due to frostbite exposure).  The Veteran's DD-214 suggests that he was stationed in Korea for at least one winter, and VA and private treatment records document lower extremity vascular disorder diagnoses.  See, e.g., July 2011 VA treatment record (continued diagnosis of peripheral vascular disease (PVD)); May 2007 private treatment record (historical diagnosis of aortoiliac occlusive disease of bilateral lower extremities).

Based on the foregoing, and considering the unavailability of the Veteran's service treatment records, a VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's hands and feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  See, e.g. VA treatment records from December 2010 (Veteran reported continuing to see private primary care provider; private treatment records in claims file dated to 2007) and August 2010 (Veteran reported that his primary medical doctor said PVD could have been related to frostbite and was planning to ask for a letter in support of his claim).

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any residuals of frostbite to the hands and feet present prior to the Veteran's death.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements, as well as the appellant's statements.  His service treatment records are unavailable.

The appellant has continued the Veteran's contention that he developed frostbite residuals in his hands and feet as a result of his duties as a medical aidman while stationed in Korea.  See, e.g., September 2016 Bd. Hrg. Tr. at 8 (appellant testified that she recalled the Veteran having problems with his hands and feet beginning when she was a child); March 2007 and May 2007 VA treatment records (Veteran reporting that he thought circulation problems were due to frostbite exposure).  The Veteran's DD-214 suggests that he was stationed in Korea for at least one winter.

It should be noted that the Veteran was competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a bilateral hand and/or bilateral foot disorder that manifested in or was otherwise related to his military service, including cold exposure therein.

In providing this opinion, the examiner should consider the diagnosis of PVD, as well as any other relevant findings otherwise observed in the claims file.  See, e.g., July 2011 VA treatment record (continued diagnosis of peripheral vascular disease (PVD)); see also, e.g., May 2007 private treatment record (historical diagnosis of aortoiliac occlusive disease of bilateral lower extremities).  The private treatment records from Stanacola Medical Center detail the Veteran's historical reports and treatment prior to the appeal period beginning around February 2011 (September 2007 VBMS entries).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.
  
3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


